DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-10 in the reply filed on 6/30/2021 is acknowledged. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group 2, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic strip being in an I-shape when in the tense state must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites, “wherein the elastic strip is in an I-shape when in the tense state”. This is seen to be indefinite because it is unclear from the specification and drawings how the elastic strip is able to have an I-shape in the tense state. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ethelfeld (20060142698) in view of Flaherty (20020123740).


As to claim 1, Ethelfeld discloses: A device (device of figures 10A-10D) comprising: an elastic strip (464) with a first fixed end (end fixed to 430) and a second movable end (end attached to 463), the elastic strip configured to be in at least one of a tense state (figure 10B) and an elastic state (figure 10D); a release mechanism (455) configured to maintain the elastic strip in a tense state when the release mechanism is in a holding state (see figure 10B), and configured to release the elastic strip when in a release state (see figure 10C-10D); a needle path (path defined by 425) with a first bend (see figure 10B); a needle (461, see paragraph 0025) located in the needle path and attached to the second movable end (see figure 10B), the needle configured to traverse a first portion of the needle path when the elastic strip is in the elastic state (see figures 
Ethelfeld fails to directly disclose the needle being rigid.  
In the same field of endeavor, namely medical needle advancing devices, Flaherty teaches that using a rigid needle (704, paragraph 0068) in angled needle procedures is well known. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the needle of Ethelfield that allows the device to both pierce tissue and deliver fluids, for the rigid needle of Flaherty since these needle mechanisms perform the same function of piercing and delivering fluid. Simply substituting one needle means for another would yield the predicable result of allowing a user to pierce tissue and delivery media to a target site. See MPEP 2143.

As to claim 2, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination further discloses: wherein the elastic strip is in a V-shape when in the tense state (see explanation below). Examiner notes the strip is seen to consist of many v, shaped curves when in the tense state (see figure 10B of Ethefeld)

As to claim 4, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination further discloses an activation mechanism, the activation mechanism (431, releases 455 see paragraph 0080 of Ethefeld) configured to activate the release mechanism (paragraph 0080 of Ethefeld).

As to claim 5, the combination of Ethefeld and Flaherty discloses the invention of claim 4, the combination further discloses wherein the activation mechanism is at least one of electronic and mechanical (mechanical because it uses no electronic components to control its movement, see figures 10A-10D of Ethefeld).

As to claim 6, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination further discloses: wherein the release mechanism is at least one of electronic and mechanical (mechanical because it uses no electronic components to control its movement, see figures 10A-10D of Ethefeld).

As to claim 7, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination further discloses: wherein the release mechanism is at least one of a hook, a stopper, and a pincher (455 is a catch which is seen as a hook or pincer, see paragraph 0080 of Ethefeld).

As to claim 8, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination further discloses: wherein the elastic strip is further configured to be in a forming state (see figure 10D, seen as forming state).

Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over an alternate interpretation of Ethelfeld (20060142698) in view of Flaherty (20020123740).

As to claim 1, Ethelfeld discloses: A device (device of figures 10A-10D) comprising: an elastic strip (454) with a first fixed end (end fixed to 430) and a second movable end (end attached to 463), the elastic strip configured to be in at least one of a tense state (figure 10B) and an elastic state (figure 10D); a release mechanism (455) configured to maintain the elastic strip in a tense state when the release mechanism is in a holding state (see figure 10B), and configured to release the elastic strip when in a release state (see figure 10C-10D); a needle path (path defined by 425) with a first bend (see figure 10B); a needle (461, see paragraph 0025) located in the needle path and attached to the second movable end (see figure 10B), the needle configured to traverse a first portion of the needle path when the elastic strip is in the elastic state (see figures 10C-10D); and a cannula (451) located in the needle path and configured to traverse a second portion of the needle path when the needle traverses the first portion of the needle path (see figures 10B-10D).
Ethelfeld fails to directly disclose the needle being rigid.  
In the same field of endeavor, namely medical needle advancing devices, Flaherty teaches that using a rigid needle (704, paragraph 0068) in angled needle procedures is well known. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the needle of Ethelfield that allows the device to both pierce tissue and deliver fluids, for the rigid needle of Flaherty since these needle mechanisms perform the same function of piercing and delivering 

As to claim 3, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination further discloses: wherein the elastic strip is in an I-shape when in the tense state (see examiners explanation below). Examiner notes the spring 454 is seen as an I-shape when in the tense state because the cross section is in the shape of an I.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ethelfeld (20060142698) and Flaherty (20020123740) as applied to claim 1, further in view of Imran (5,281,218).

As to claim 9, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination fails to directly disclose: wherein the elastic strip comprises at least one of Ni-Ti, Cu-Al-Ni, Fe-Mn-Si, Cu-Zn-Al, and Cu-Al-Ni.
In the same field of endeavor namely spring activated piercing devices, Imhan disclose its well-known to make a spring out of Nitinol (col 3 lines 45-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spring mechanism of Ethelfield that allows the device to advance a piercing device, for the nitinol spring mechanism of Imran since these mechanisms perform the same function of advancing a piercing member. Simply substituting one spring mechanism for another would yield the 

As to claim 10, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination fails to directly disclose: wherein the elastic strip is a shape- memory alloy.
In the same field of endeavor namely spring activated piercing devices, Imhan disclose its well-known to make a spring out of Nitinol (col 3 lines 45-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spring mechanism of Ethelfield that allows the device to advance a piercing device, for the nitinol spring mechanism of Imran since these mechanisms perform the same function of advancing a piercing member. Simply substituting one spring mechanism for another would yield the predicable result of allowing a user to advance a tissue piercing device at a target site. See MPEP 2143. Examiner notes nitinol is a shape memory alloy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fleury (6,878,136): needle advancement mechanism


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.